﻿On behalf of the
European Union, I am honoured to address the General
Assembly at its fifty-seventh session.
A year ago today, the world woke up to a terrible
new reality; but it was also a wake-up call for us to join
forces and present a solid front against the perpetrators
of terror, the enemies of freedom. Not so far from here,
at the heart of New York's pulsating business
community, the twin towers used to stand, representing
the pride of all New Yorkers in their city. But now, they
have been replaced by a gaping hole, a memento of that
fateful September day when terror reared its ugly head
and, for a while, the very pulse of this city seemed to
stop. For on that day, terror came to America, leaving
in its wake death and destruction and thousands upon
thousands of sorrowing mourners.
It was the moment which marked the division of
our world into civilized nations and those that use
terror as their weapon; but it was also the day which
saw us take a stand against evil. It was the day when
we decided to stand shoulder to shoulder in a
worldwide coalition against these men of terror and
their cowardly acts.
And, when the call for action came, it was here,
within these walls at the United Nations, that we met to
give each other renewed hope and confidence. It was as
natural as it was necessary, because the attack was
directed against the very foundation of this
Organization, planned by cowards in their lairs
conspiring against world peace and security, launched
by fanatics violating every basic law of humanity, and
supported by tyranny oppressing liberty and equality.
For make no mistake, these acts of terrorism have not
weakened us; they have only served to strengthen our
resolve to actively seek security and prosperity for all
consistent with the United Nations Charter and
international law. And, from the outset, the United
Nations has played a crucial role in the fight against
terrorism.
On our part in the European Union, there could
be no hesitation. Our way was and is clear. We fully
support the initiatives of the United Nations Counter-
Terrorism Committee because we will never allow
28

terror and fear to obscure freedom and democracy. The
European Union therefore intends actively to assist
other nations in implementing Security Council
resolution 1373 (2001). The European Union remains
committed to finalizing and adopting the
comprehensive convention against terrorism and we
therefore strongly urge all Member States to join and
implement the 12 United Nations conventions on
terrorism.
The key role played by the United Nations in the
fight against terrorism is a reminder of the fact that the
United Nations itself was born out of hope founded on
the ashes of the Second World War — a war which
defeated tyranny and terror. With the adoption of the
Millennium Declaration, the United Nations has been
given renewed impetus to deal globally with conflict
prevention, crisis management, humanitarian
assistance, post-conflict rehabilitation and
development, and disarmament and arms control. In the
complicated area of peacemaking, the United Nations
and the European Union work tirelessly to find
solutions in the Middle East through the efforts of the
Quartet and in finding a permanent settlement on
Cyprus consistent with the relevant Security Council
resolutions. The European Union is a major partner in
the rebuilding of a new Afghanistan freed from terror.
In the Middle East, Iraq remains a major source
of concern with regard to weapons of mass destruction,
as President Bush emphasised in his important
statement this morning. Iraq must grant unconditional
and unimpeded access for the weapons inspectors to
Iraq and the required cooperation from its authorities to
the inspectors. Iraq is in breach of several resolutions
of the Security Council on its disarmament obligations.
These obligations must be complied with immediately.
The European Union is determined to support further
efforts of the United Nations to that end. We agree with
the United States that this matter should urgently be
dealt with by the Security Council and we agree with
the Secretary-General that, if Iraq's defiance continues,
the Security Council must face up to its
responsibilities.
The European Union, conscious of its obligations,
remains strongly engaged in United Nations-mandated
operations throughout the world, from holding in check
the civil war in Sierra Leone to building a secure,
prosperous and democratic Kosovo. We also strongly
support the initiatives to strengthen the United Nations
future peacekeeping capacity. We owe it to our armed
forces to ensure an efficient and robust framework for
future operations.
But we must not forget that at the heart of all
these conflicts are human beings, who are sometimes
struggling to achieve what we take for granted. For
human rights are fundamental to the lives and dignity
of all human beings. The primary, fundamental and
essential accomplishment of the United Nations will
one day be the full enjoyment of all human rights by
everyone everywhere: the right of each individual to
feel that life, body and property are hers or his alone
and to feel safe and secure; the right of each individual
to face authorities without fear of injustice or
harassment; and the right of each individual to learn
that people can speak up for themselves with
confidence and without having to fear the
consequences.
Human rights are also fundamental to human
prosperity and development. The European Union
therefore strongly supports the efforts of the Secretary-
General to integrate human rights into all United
Nations activities.
Sadly, cruelty toward the defenceless, violence,
maltreatment and torture remain widespread. The
European Union strongly supports the adoption of the
draft optional protocol to the United Nations
Convention against Torture and Other Cruel, Inhuman
and Degrading Treatment or Punishment.
The European Union also advocates universal
abolition of the death penalty. No State should grant
itself the right to take life. Where the death penalty still
exists, we call for its use to be progressively restricted.
We would like to see all nations introduce a
moratorium on this form of punishment and,
eventually, to end it altogether, so that it will become a
thing of the past.
Until women are in possession of all human
rights and are able to take charge of their lives and to
achieve their full potential, sustainable development
will remain but a dream. The European Union remains
committed to fighting all forms of discrimination and
violence against women, including murder and
mutilation through a misguided sense of honour. By the
same token, we vigorously pursue the global fight
against racism, discrimination and intolerance. These
deplorable attitudes and actions are regrettably still
part of everyday life throughout the world. They do not
belong here at the doorstep of the new millennium.
29

People do not need revenge; they want justice.
They do not wish for impunity; they want
accountability. That is what the International Criminal
Court (ICC) is about. We now have a permanent
international court that can bring those accused of war
crimes and other perpetrators of the most serious
crimes of international concern to trial. The European
Union supports the ICC as an important historic
milestone. It reflects a new level of international
cooperation. We are confident that the ICC will
contribute to strengthening respect for international
humanitarian law and human rights. The European
Union expresses its strong hope that countries that at
present have reservations about the Statute will join as
soon as possible. We believe that the Court will prove
to be an effective, competent and fair legal instrument.
Ridding the world of persistent poverty remains
the greatest global challenge of all. We have achieved
significant results in the fight against poverty and
misery, but the world community still has far to go if
we are to meet the goals of the Millennium
Declaration.
For many countries, the United Nations is first
and foremost about combating poverty. How can we
assure everyone access to the essentials of life? The
next meal, medicine and health care to survive and
access to basic education: these are the promises
contained in the Millennium Declaration, and we must
not let the world down.
Aid alone will not eliminate poverty. We know
that. Developing countries can take their cue from
African leaders, who have taken an impressive lead
with the New Partnership for Africa's Development
(NEPAD). This year has seen many decisive steps
taken within the fields of trade and development,
finance and sustainable development. At Doha,
Monterrey and Johannesburg, we reached consensus on
what needs to be done. But knowing what has to be
done is not enough. As world leaders, we must see that
it is done.
The European Union played a key role in
reaching this consensus and is therefore committed to
this new agenda. We have decided to further open our
markets to exports from the least developed countries.
We hope that others will follow the same path.
Translating policies on poverty eradication into
sustainable development requires strong political will
and true partnership in development. A major challenge
now will be to turn the Monterrey Consensus and the
outcome of Johannesburg into reality. The European
Union proposes that the United Nations system monitor
implementation of the Johannesburg targets and
agenda. These and other important United Nations
policy issues are spelled out in the European Union
position paper.
On behalf of the European Union, I am happy to
welcome the decisions of Switzerland and East Timor
to join the United Nations. Two nations — one old and
one new, one in the North and one in the South: they
reflect the multitude and the diversity of the United
Nations.
At the special session of the General Assembly
on children, young people from all over the world
illustrated their dream of a world of peace and unity
using all the colours of the flags of the Members of the
United Nations.
But we should not content ourselves with a
dream. From the war against international terrorism,
through the quest for justice, to the relentless fight
against poverty, we need a strong and efficient United
Nations. The Declaration on the Rights of the Child
says that “mankind owes to the child the best it has to
give” (resolution 1386 (XIV), preamble). What better
gift can we give children than unity among our
nations?
Let us seize the moment and take another step
towards a true United Nations, united in word and in
deed.